Citation Nr: 0420735	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-26 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
January 1965.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for diabetes 
mellitus, type II.  




FINDING OF FACT

The veteran's diabetes mellitus, type II, is not of service 
origin, to include being manifested to a compensable degree 
within one year following the veteran's discharge from 
service, nor is it related to any incident of service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No.106-475, 114 Stat. 2096 (2000), was 
signed into law.  Under VCAA VA must inform the claimant 
about (1) the information and evidence not of record that is 
necessary to substantiate the claim; (2) the information and 
evidence that VA will seek to provide; (3) the information 
and evidence he or she is expected to provide; and (4) 
request or tell the claimant to provide any evidence in his 
or her possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied the duty to notify by means of two letters to 
the veteran from the RO in March 2002 and October 2003.  The 
veteran was told of the requirements to establish a 
successful claim for service connection.  He was also advised 
of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The Veteran's Application for Compensation or Pension 
also asked that he identify all medical providers that had 
treated him for his claimed disabilities before, during, and 
since service.  The content of both letters and timing of the 
March 2002 letter that preceded the rating action of November 
2002 complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2003).  In 
this case, the RO has obtained service medical records and VA 
and private post-service treatment records.  The RO also 
sought verification of the veteran having served in Vietnam, 
or of exposure to Agent Orange outside of Vietnam.  The RO 
asked the veteran to provide evidence of exposure to Agent 
Orange, and to provide verification that his diabetes was 
caused by radiation exposure or asbestos exposure.  The 
veteran neither provided this evidence nor gave the RO 
specific information to help VA obtain it.  Thus, VA has 
assisted the veteran to the extent possible and there is no 
indication of any additional relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA 
examination or a medical opinion has not been provided, but 
the Board finds that such was not necessary to make a 
decision on the claim because the evidence does not indicate 
that diabetes mellitus may be associated with the veteran's 
active service.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  

All the VCAA requires is that the duty to notify and assist 
is satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error) (2003).  
 
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims on the merits.  

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Diabetes mellitus is a chronic disease where 
service connection would be presumed if the disease manifests 
itself to a certain degree of disability within one year of 
the veteran's release from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307. 3.309.  

The veteran does not contend, nor does the evidence show, 
that diabetes mellitus had its onset during active service or 
the first post-service year.  His private medical records 
suggest that he was first diagnosed with diabetes mellitus, 
type II, in early 1997.  The veteran's active duty service 
ended in January 1965.  There is no evidence that the 
veteran's diabetes mellitus manifested itself during service 
or within the presumptive one-year period following his 
discharge from service.  

Under 38 U.S.C.A. § 1116, a veteran who served in the 
Republic of Vietnam between January 9, 1962 and May 7, 1975, 
is presumed to have been exposed during such service to 
certain herbicide agents (i.e. Agent Orange) if he has one of 
the listed Agent Orange presumptive diseases.  Included on 
this list is diabetes mellitus, type II.  The veteran did not 
have service in Vietnam according to the U.S. Navy's reponse 
to a request for verification of such service.  Here, the 
veteran asserts exposure through temporary duty in Guam and 
other Pacific islands.  With regard to this assertion, the 
presumption under section 1116 does not apply.  The veteran 
also asserts that while stationed in the Philippines, his 
detachment flew patrols off the coast of Vietnam.  Although 
38 C.F.R. § 3.307(a)(6) states that service in Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam, flight patrols off the coast of 
Vietnam do not constitute service in Vietnam or the waters 
offshore.  See VAOGCPREC 7-93 (August 12, 1993)(service in 
Vietnam for purposes of 38 C.F.R. § 3.313 does not include 
high-altitude missions flown in Vietnam airspace).  The 
veteran does not allege any duty in the waters offshore 
Vietnam or visitation in Vietnam and the section 1116 
presumption again does not apply. 

Nevertheless, the veteran can still establish service 
connection for diabetes mellitus, type II, with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Existing medical evidence includes the veteran's 
service medical records, post-active duty VA records, and 
private medical records.  There is no record of diabetes 
shown in service or manifestations of such to a compensable 
degree within one year following the veteran's discharge from 
service.  Again, the first diagnosis of diabetes mellitus was 
in early 1997, approximately 32 years following the veteran's 
discharge from service.  

However, the veteran has submitted a medical opinion that, if 
credible, could show a nexus between service and the current 
disability.  The veteran has submitted a December 2001 letter 
from his private physician, Dr. W. A. Alderete, who wrote 
that the veteran has been his patient for several years and 
that:

He was diagnosed with Diabetes Mellitus 
in 2/97.  It is as likely as not that the 
diabetic condition could be caused by 
agent orange or other 
herbicides/pesticides.  

As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board, Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993), 
but the Board also has an obligation to rely on independent 
medical evidence to support its findings and to not refute 
medical evidence of record with its own medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Unfortunately, Dr. Alderete does not provide any other 
information with his opinion to describe how he reached his 
conclusion.  There is no indication that he reviewed the 
veteran's records, and he has not provided a rationale for 
the opinion.  The Board also notes a handwritten entry in Dr. 
Alderete's clinical records dated November 26, 2001, stating 
that the veteran "needs [letter] on letterhead re: DM & 
states that likely as not D.M. could have been due to agent 
orange exposure in Vietnam and/or Guam."  The language of 
this notation in the medical record is very similar to Dr. 
Alderete's medical "opinion" letter written only one week 
later, and it appears that the physician supplied the 
statement in accordance with the veteran's wishes as opposed 
to any review of medical evidence or reasoned analysis of any 
basis for the statement.  Based on the lack of medical 
reasoning or evidence offered by Dr. Alderete for his 
opinion, it does not carry significant probative weight and 
is not sufficient to establish a nexus between the veteran's 
service and current diabetes mellitus.  See Guerrieri, supra 
(the weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence).  See also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (medical opinion based solely on a veteran's 
recitation of his own history, rather than on specific 
references to the veteran's medical and service history is 
not probative); Kightly v. Brown, 6 Vet. App. 200, 206 (1993) 
(rejecting a physician's statement because it was found to be 
based on an "inaccurate history" as given by the veteran).  

The Board also notes that Dr. Alderete's opinion is 
speculative in that it states a likelihood only that the 
veteran's diabetes mellitus "could" be related to exposure 
to Agent Orange.  Moreover, the veteran has not established 
any exposure to Agent Orange or any other herbicide during 
service.  Dr. Alderete's opinion is based on the 
unsubstantiated history given by the veteran of exposure to 
Agent Orange, and the opinion is not probative.  See Elkins, 
supra.

No other medical professional has attributed the diagnosis of 
diabetes mellitus, type II, to the veteran's service.  While 
the veteran has asserted that his diabetes mellitus, type II, 
was incurred in service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, there is a lack of 
competent evidence of a nexus between the post-service 
diagnosis of diabetes mellitus and service.  

The veteran has also claimed service connection for diabetes 
mellitus based on claimed in-service exposure to asbestos or 
radiation without showing competent medical evidence of such 
exposure.  The veteran's service records are silent on 
exposure to either ionizing radiation or asbestos and he has 
not presented any evidence to support his claim.  

The veteran was asked to provide specific information linking 
his diabetes mellitus to alleged in-service asbestos 
exposure.  He wrote on his VA Form 9 (Appeal to Board of 
Veterans' Appeals) that "any exposure to asbestos could have 
come from" barracks in a long list of bases he provided; 
from being on board three types of aircraft that he named, 
"as well as hangers [sic][,] mess halls and other naval 
buildings."  Such a vague statement, without more, is not 
enough to establish a link between the claimed asbestos 
exposure and the veteran's current diagnosis.  

The RO also asked him to provide objective evidence linking 
his asserted exposure to ionizing radiation with his diabetes 
mellitus.  The veteran has not provided objective evidence 
either of exposure to radiation or of a link between the 
alleged exposure and his diabetes mellitus.  On his VA Form 
9, he merely stated that he was in an aircraft at an 
undetermined island "south of Hawaii... to fly patrols to keep 
ships from entering the nuclear bomb testing area."  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  Certain types of cancers are presumptively 
service connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Diabetes is not 
such a listed disease.  Second, "radiogenic diseases" may 
be service connected pursuant to 38 C.F.R. § 3.311.  Diabetes 
mellitus is not among these radiogenic diseases.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee, supra.  The record, as 
discussed above, does not indicate that the veteran was ever 
exposed to ionizing radiation in service.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii) (2003).  None of these 
categories characterizes the veteran's service.  Further, 
claimed "exposure to ionizing radiation" by itself is not a 
disability, and the veteran has not shown that his diabetes 
mellitus is in any way linked to such claimed exposure.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and 
finds, for the reasons stated above, that the preponderance 
of the evidence is against the claim for service connection 
for diabetes mellitus, type II, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for diabetes mellitus, type 
II is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs 
YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



